952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chisa A. SHANGO, Plaintiff-Appellant,v.MARYLAND MASS TRANSIT ADMINISTRATION;  Maryland Mass TransitEmployee, Defendants-Appellees.
No. 91-1200.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-90-2838-HAR), John R. Hargrove, District Judge.
Chisa S. Shango, appellant pro se.
Rebecca Ann Laws, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Chisa S. Shango appeals from the district court's order which dismissed her complaint in which she alleged violations of 42 U.S.C. §§ 1983, 1985, 1986 (1988), assault and battery, and negligence.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Shango v. Maryland Mass Transit Administration, No. CA-90-2838-HAR (D.Md. July 29, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.